DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in the present application, and they are examined on the merits herein.
Double Patenting
Applicant is advised that should claim 3 be found allowable, claims 4-5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  This is because the modified CD16 polypeptide of claim 3 is identical to the modified CD16 polypeptides of claims 4-5, and they all comprise the sequence of SEQ ID NO: 3.
Similarly, Applicant is advised that should claim 10 be found allowable, claims 11- 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  This is because the cell of claim 10 is identical to the cells of claims 11-12, and they all comprise a polynucleotide encoding the same modified CD16 polypeptide comprising the sequence of SEQ ID NO: 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10,464,989 in view of WO 2005/062929.
Claims 1-21 are directed to a modified CD16 polypeptide that comprises: (a) a valine residue at position 196 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof, (b) an amino acid residue other than a serine residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof, and (c) a threonine residue at position 198 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof, wherein the modified CD16 is a functional receptor and has reduced susceptibility to cleavage as compared to a comparable CD16 polypeptide comprising the amino acid sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2, and wherein (i) the amino acid residue other than a serine residue at position 197 is a proline residue, (ii) the amino acid residue at position 176 is a valine residue, and (iii) the modified CD16 polypeptide comprises the sequence of SEQ ID NO: 3; a polynucleotide encoding the same modified CD16 polypeptide; and a cell or a cell population thereof, wherein the cell comprising the same polynucleotide encoding the same modified CD16 polypeptide.

Claims 1-21 of the present application differ from claims 1-15 of US Patent No. 10,464,989 in reciting specifically that the modified CD16 polypeptide comprises the sequence of SEQ ID NO: 3 (254-nucleotide sequence).
Before the effective filing date of the present application (03/28/2014), WO 2005/062929 already disclosed the human Fc gamma RIIIA/CD16a cDNA comprising the sequence SEQ ID NO 5 that encodes the amino acid sequence of SEQ ID NO: 3 of the present application except for the proline residue at position 197 of SEQ ID NO: 3  (see at least last paragraph on page 16 continues to first paragraph on page 17; SEQ ID NO: 5; and attached sequence search below).  WO 2005/062929 also stated that “The low affinity Fcγ on the surface of NK cells recognizes and binds to IgG antibodies.  Engagement of FcγRIIIA on NK cells is considered to be a fundamental mechanism 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify claims 1-15 of US Patent No. 10,464,989 by also preparing an isolated mammalian cell or an isolated cell population thereof, wherein the cell comprises a polynucleotide encoding a human Fc gamma RIIIA/CD16a with SEQ ID NO: 6 (encoded by the nucleotide sequence of SEQ ID NO: 5) of WO 2005/062929 with a serine residue at position 197 of SEQ ID NO: 6 being substituted by a proline residue (the resulting modified human CD16a comprises the sequence of SEQ ID NO: 3 of the present application) with a reasonable expectation of success.  The resulting modified mammalian cell also renders a modified CD16 polypeptide and a polynucleotide encoding the same modified CD16 polypeptide of the present application obvious.
An ordinary skilled artisan would have been motivated to carry out the above modification because WO 2005/062929 already disclosed the human Fc gamma RIIIA/CD16a cDNA comprising the sequence SEQ ID NO 5 that encodes the amino acid sequence of SEQ ID NO: 3 of the present application except for the proline residue at position 197 of SEQ ID NO: 3 while claims 1-15 of US Patent No. 10,464,989 already recites specifically a proline residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof for a functional CD16 polypeptide receptor that has reduced susceptibility to cleavage or shedding; particularly engagement of .

Claims 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10,464,989 in view of WO 2005/062929 as applied to claims 1-21 above, and further in view of Gleason et al (Mol. Cancer Ther. 11: 2012).  
Claims 22-24 of the present application differ from claims 1-15 of US Patent No. 10,464,989 and WO 2005/062929 in reciting specifically that the cell further comprising a bi-specific killer cell engager (BiKE) (e.g., a CD16xCD33 BiKE, a CD16xCD19 BiKE, or a CD16xEp-CAM BiKE) or a tri-specific killer cell engager (TriKE). 
Before the effective filing date of the present application (03/28/2014), Gleason et al already demonstrated successfully the ability of a CD16a/CD19 BiKE and a CD16/CD19/CD22 TriKE to trigger NK cell activation through direct signaling of CD16 and induce directed secretion of lytic granules and target cell death (see at least Abstract; section titled “Construction, expression, and purification of bscFv CD16/CD19 and tscFv cD16/CD19/CD22 reagents” on page 2675; and Figs. 1-6).  Gleason et al concluded “BiKEs and TriKEs directly trigger NK cell activation through CD16, significantly increasing NK cell cytolytic activity and cytokine production against tumor targets, showing their therapeutic potential for enhancing NK cell immunotherapies for leukemias and lymphomas” (last sentence of the Abstract).
CD16a/CD19 BiKE and/or a CD16/CD19/CD22 TriKE with a mammalian NK cell comprising a modified CD16 polypeptide having SEQ ID NO: 3 that has a reduced susceptibility to cleavage, in light of the teachings of Gleason et al with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Gleason et al already demonstrated successfully the ability of a CD16a/CD19 BiKE and a CD16/CD19/CD22 TriKE to trigger NK cell activation through direct signaling of CD16 and induce directed secretion of lytic granules and target cell death; and the inclusion of CD16a/CD19 BiKE and/or CD16/CD19/CD22 TriKE  significantly increased NK cell cytolytic activity and cytokine production against tumor targets, showing their therapeutic potential for enhancing NK cell immunotherapies for leukemias and lymphomas.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/575,624 and in view of WO 2005/062929 and Gleason et al (Mol. Cancer Ther. 11: 2012).  
Claims 1-24 are directed to a modified CD16 polypeptide that comprises: (a) a valine residue at position 196 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof, (b) an amino acid residue other than a serine residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof, and 
Claims 2-21 of copending Application No. 16/575,624 are directed to an in vitro method of modifying a human cell (e.g., a hematopoietic cell, a NK cell, a neutrophil or a T cell), comprising: introducing, into a human cell, an exogenous polynucleotide encoding a polypeptide that comprises a proline residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof (e.g., CD16a/S197P; see dependent claims 7 and 14), thereby obtaining a modified human cell having improved antibody-dependent cell cytotoxicity; a method of manufacturing the same modified human cell; and a composition comprising population of the same modified human cells and one or more therapeutic antibodies.
Claims 1-24 of the present application differ from claims 2-21 of co-pending Application No. 16/575,624 in reciting specifically that a modified CD16 polypeptide comprises the sequence of SEQ ID NO: 3 (254-nucleotide sequence) and a mammalian cell comprising a polynucleotide encoding the same modified CD16 polypeptide further comprising a bi-specific killer cell engager (BiKE) (e.g., a CD16xCD33 BiKE, a CD16xCD19 BiKE, or a CD16xEp-CAM BiKE) or a tri-specific killer cell engager (TriKE). 
Before the effective filing date of the present application (03/28/2014), WO 2005/062929 already disclosed the human Fc gamma RIIIA/CD16a cDNA comprising the sequence SEQ ID NO 5 that encodes the amino acid sequence of SEQ ID NO: 3 of the present application except for the proline residue at position 197 of SEQ ID NO: 3  (see at least last paragraph on page 16 continues to first paragraph on page 17; SEQ ID NO: 5; and attached sequence search below).  WO 2005/062929 also stated that “The low affinity Fcγ on the surface of NK cells recognizes and binds to IgG antibodies.  Engagement of FcγRIIIA on NK cells is considered to be a fundamental mechanism contributing to the anti-tumor activity of therapeutically administered IgG monoclonal antibodies such as rituximab” (page 3, lines 15-18); and “The FcγRIIIA 158V allele binds human IgG1 better than does the Fcγ 158F allele…., and the increased binding of the 158V allele results in enhanced activation of effector cells and better ADCC” (page 3, lines 29-32). 
Additionally, Gleason et al already demonstrated successfully the ability of a CD16a/CD19 BiKE and a CD16/CD19/CD22 TriKE to trigger NK cell activation through direct signaling of CD16 and induce directed secretion of lytic granules and target cell death (see at least Abstract; section titled “Construction, expression, and purification of bscFv CD16/CD19 and tscFv cD16/CD19/CD22 reagents” on page 2675; and Figs. 1-6).  Gleason et al concluded “BiKEs and TriKEs directly trigger NK cell activation through CD16, significantly increasing NK cell cytolytic activity and cytokine production against tumor targets, showing their therapeutic potential for enhancing NK cell immunotherapies for leukemias and lymphomas” (last sentence of the Abstract).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify claims 2-21 of copending Application No. 16/575,624 by also preparing in vitro a human cell comprises a polynucleotide encoding a human Fc gamma RIIIA/CD16a with SEQ ID NO: 6 (encoded by the nucleotide sequence of SEQ ID NO: 5) of WO 2005/062929 with a serine residue at position 197 of SEQ ID NO: 6 being substituted by a proline residue (the resulting modified human CD16a comprises the sequence of SEQ ID NO: 3 of the present application), as well as further including at least a CD16a/CD19 BiKE and/or a CD16/CD19/CD22 TriKE with a human NK cell comprising a modified CD16 polypeptide having SEQ ID NO: 3 that has a reduced susceptibility to cleavage in light of the teachings of Gleason et al, with a reasonable expectation of success.  The resulting modified in vitro method and modified composition render a modified CD16 polypeptide, a polynucleotide encoding the same modified CD16 polypeptide and a mammalian cell comprising the same polynucleotide of the present application obvious.
An ordinary skilled artisan would have been motivated to carry out the above modifications because WO 2005/062929 already disclosed the human Fc gamma RIIIA/CD16a cDNA comprising the sequence SEQ ID NO 5 that encodes the amino acid sequence of SEQ ID NO: 3 of the present application except for the proline residue at position 197 of SEQ ID NO: 3 while claims 2-21 of co-pending Application No. 16/575,624 already recites specifically a proline residue at position 197 of SEQ ID NO: 1, SEQ ID NO: 2, an isoform thereof, or an allelic variant thereof for a polypeptide, including CD16a/S197P to obtain a modified human cell (e.g., a hematopoietic cell, a NK cell, a CD16a/CD19 BiKE and a CD16/CD19/CD22 TriKE to trigger NK cell activation through direct signaling of CD16 and induce directed secretion of lytic granules and target cell death; and the inclusion of CD16a/CD19 BiKE and/or CD16/CD19/CD22 TriKE  significantly increased NK cell cytolytic activity and cytokine production against tumor targets, showing their therapeutic potential for enhancing NK cell immunotherapies for leukemias and lymphomas.
This is a provisional nonstatutory double patenting rejection.
Examiner’s Comment
The prior art does not teach or fairly suggest a modified CD16 polypeptide comprising the sequence of SEQ ID NO: 3; a polynucleotide encoding the same modified CD16 polypeptide; and a mammalian cell or a cell population thereof comprising the same polynucleotide encoding the same modified CD16 polypeptide.  Particularly, before the effective filing date of the present application (03/28/2014) an ordinary skilled artisan would not have been motivated to mutate only the P1’ serine residue at position 197 of SEQ ID NO:1, SEQ ID NO:2, an isoform thereof, or an allelic variant thereof, to a proline residue to block or reduce CD16 cleavage mediated by ADAM17 while maintaining both the P1 valine residue at position 196 and the P2’ threonine residue at position 198; especially in light of the teachings of the prior art Migaki reference (J. Exp. Med. 182:549-

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Vallera et al. (Cancer Biotherapy and Radiopharmaceuticals 28; https://doi.org/10.1089/cbr.2012.1329; 20 pages, 2013) already disclosed heterodimeric bispecific single-chain variable-fragment antibodies against EpCAM and CD16 that induces effective antibody-dependent cellular cytotoxicity against human carcinoma cells.
2.	Wiernik et al. (Clin. Cancer Res. 19:3844-3855, 2013) already taught targeting natural killer cells to acute myeloid leukemia in vitro with a CD16X33 bispecific killer cell engager and ADAM17 inhibition.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        







22-SEP-2005  (first entry)
Human Fc gamma RIIIA cDNA SEQ ID NO 5.
WO2005062929-A2.


Alignment Scores:
Length:                 765    
Score:                  1354.00        Matches:       253    
Percent Similarity:     99.6%          Conservative:  0      
Best Local Similarity:  99.6%          Mismatches:    1      
Query Match:            99.4%          Indels:        0      
DB:                     16             Gaps:          0      

US-17-233-979-3 (1-254) x AEB20690 (1-765)

Qy          1 MetTrpGlnLeuLeuLeuProThrAlaLeuLeuLeuLeuValSerAlaGlyMetArgThr 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGGCAGCTGCTCCTCCCAACTGCTCTGCTACTTCTAGTTTCAGCTGGCATGCGGACT 60

Qy         21 GluAspLeuProLysAlaValValPheLeuGluProGlnTrpTyrArgValLeuGluLys 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAAGATCTCCCAAAGGCTGTGGTGTTCCTGGAGCCTCAATGGTACAGGGTGCTCGAGAAG 120

Qy         41 AspSerValThrLeuLysCysGlnGlyAlaTyrSerProGluAspAsnSerThrGlnTrp 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GACAGTGTGACTCTGAAGTGCCAGGGAGCCTACTCCCCTGAGGACAATTCCACACAGTGG 180

Qy         61 PheHisAsnGluSerLeuIleSerSerGlnAlaSerSerTyrPheIleAspAlaAlaThr 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTTCACAATGAGAGCCTCATCTCAAGCCAGGCCTCGAGCTACTTCATTGACGCTGCCACA 240

Qy         81 ValAspAspSerGlyGluTyrArgCysGlnThrAsnLeuSerThrLeuSerAspProVal 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTCGACGACAGTGGAGAGTACAGGTGCCAGACAAACCTCTCCACCCTCAGTGACCCGGTG 300

Qy        101 GlnLeuGluValHisIleGlyTrpLeuLeuLeuGlnAlaProArgTrpValPheLysGlu 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CAGCTAGAAGTCCATATCGGCTGGCTGTTGCTCCAGGCCCCTCGGTGGGTGTTCAAGGAG 360

Qy        121 GluAspProIleHisLeuArgCysHisSerTrpLysAsnThrAlaLeuHisLysValThr 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GAAGACCCTATTCACCTGAGGTGTCACAGCTGGAAGAACACTGCTCTGCATAAGGTCACA 420

Qy        141 TyrLeuGlnAsnGlyLysGlyArgLysTyrPheHisHisAsnSerAspPheTyrIlePro 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TATTTACAGAATGGCAAAGGCAGGAAGTATTTTCATCATAATTCTGACTTCTACATTCCA 480

Qy        161 LysAlaThrLeuLysAspSerGlySerTyrPheCysArgGlyLeuValGlySerLysAsn 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AAAGCCACACTCAAAGACAGCGGCTCCTACTTCTGCAGGGGGCTTGTTGGGAGTAAAAAT 540

Qy        181 ValSerSerGluThrValAsnIleThrIleThrGlnGlyLeuAlaValProThrIleSer 200
              ||||||||||||||||||||||||||||||||||||||||||||||||   |||||||||
Db        541 GTGTCTTCAGAGACTGTGAACATCACCATCACTCAAGGTTTGGCAGTGTCAACCATCTCA 600

Qy        201 SerPhePheProProGlyTyrGlnValSerPheCysLeuValMetValLeuLeuPheAla 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TCATTCTTTCCACCTGGGTACCAAGTCTCTTTCTGCTTGGTGATGGTACTCCTTTTTGCA 660

Qy        221 ValAspThrGlyLeuTyrPheSerValLysThrAsnIleArgSerSerThrArgAspTrp 240

Db        661 GTGGACACAGGACTATATTTCTCTGTGAAGACAAACATTCGAAGCTCAACAAGAGACTGG 720

Qy        241 LysAspHisLysPheLysTrpArgLysAspProGlnAspLys 254
              ||||||||||||||||||||||||||||||||||||||||||
Db        721 AAGGACCATAAATTTAAATGGAGAAAGGACCCTCAAGACAAA 762